Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2-4 and 6-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Applicant has amended claim 2 to recite the flexible cover comprises both a flexible seal and a fascia portion.  Applicant points out “cover component (300)” and “element (320) is explicitly identified as ‘tubular collar portion (320) for sealing between the first portion (222) and the periphery of the access opening bore’ in paragraph [0092]”.  Applicant has omitted “[0092] Figure 6 illustrates one example of a cover component 300. The cover component optionally includes an annular (or other closed-loop shape) washer portion 310 for forming a seal between the flange portion 220 and the ventricle wall. The cover component optionally includes a tubular collar portion 320 for sealing between 
It appears Applicant is arguing the two elements are actually distinct by providing paragraph [0094] which states “the cover component (300) may be made of a single piece of material or it may comprise a plurality of pieces attached together (e.g. sutures)”.  This does not provide support that (300) and (320) are not the same element (the cover).  

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-4 and 6-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 2 recites the flexible cover comprises a flexible seal and a fascia portion, see above 112 first as it is indefinite based on specification if these are different elements.
Claim 8 is indefinite as it is unclear how a flexible seal can comprise multiple components sutured together.  The specification states “the cover component (300) may be made of a single piece of material or it may comprise a plurality of pieces attached together (e.g. sutures)” (not the seal).  It seems Applicant means to claim the cover is multiple components not the seal.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 2-4 and 6-10 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tuval US 2008/0071363 in view of Bailey USP 7,338,520.

Regarding claim 2, Tuval teaches an implantable cardiac device, comprising, see figure 3G: 
 	a support structure (12/14)  that is collapsible for introduction into a heart [0543], and self- expandable [0574] for implantation, the support structure having a first portion, an interior lumen and a first end; 
 	an anchoring flange (34) disposed at one end of the support structure and defining a support structure first end;
 	a plurality of anchoring elements (22) disposed on the support structure first portion and spaced longitudinally from the anchoring flange, the plurality of anchoring elements inclined outwardly from an outer surface of the support structure first portion; 
	a flexible cover comprising (106) [0086-0580]:
 	 	a flexible seal (106) at least partially covering the support structure [0086 and 0580] and a first surface of the anchoring flange and 
 	a foldable valve (104) disposed substantially within the interior lumen of the support structure, as shown below the valve is within arms (20) of support structure.  

 	Tuval fails to teach both an inner and outer portion, thus fails to teach a fascia portion that covers at least partially a second surface of the anchoring flange.  Based on Applicant’s specification, the fascia portion appears to correspond to an inner layer.  Tuval teaches an inner or outer layer [0580].
	Bailey also teaches a cardiac device wherein the support structure has both an inner and outer layer (column 9 lines 8-34) see figure 4 elements 11a and 11b.  
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the device of Tuval to have inner and outer layers over on or the other as taught by Bailey, as Bailey teaches the layer material or graft material, is preferably a biocompatible, fatigue-resistant membrane which is capable of endothelialization (column 5 lines 54-56).  
	The combination of Tuval and Bailey, teaches the support structure above with the inner and outer portion covering the support structure.

Regarding claim 3, the combination of Tuval and Bailey teaches an implantable cardiac device in accordance with claim 2 wherein the plurality of anchoring elements flare outwardly in a direction towards the support structure first end, see figure 3G Tuval.  

Regarding claim 4, the combination of Tuval and Bailey teaches an implantable cardiac device in accordance with claim 2 wherein the fascia portion of the flexible cover covers the anchoring flange (see claim 1 above with explanation).  

Regarding claim 6, the combination of Tuval and Bailey teaches an implantable cardiac device in accordance with claim 2 wherein the anchoring flange has a larger diameter than the plurality of anchoring elements.  As disclosed in [0598] the anchoring elements spring open, expanding to fit the location they are placed.  In a narrower location they spring open less.  The fully expandable device of Tuval is capable of expanding such that the anchoring flange has a larger diameter than the plurality of anchoring elements depending on the particular intended placement of the device.  

Regarding claim 7, the combination of Tuval and Bailey teaches an implantable cardiac device in accordance with claim 2 wherein all of the plurality of anchoring elements are generally directed to extend from the support structure towards the support structure first end, see figure 3G.  

Regarding claim 8, the combination of Tuval and Bailey teaches an implantable cardiac device in accordance with claim 2; wherein the flexible seal comprises multiple components sutured together [0580].   It is believed Applicant is referring to suturing various elements claimed above together to the seal, such as how Tuval sutures the cover to the support structure.

Regarding claim 9, the combination of Tuval and Bailey teaches an implantable cardiac device in accordance with claim 2 wherein the support structure comprises a generally cylindrical first portion of a first diameter D2, and a second portion extending from a second end of the generally cylindrical first portion, the second portion diverging to a second diameter D3 larger than the first diameter D2.  As disclosed in [0598] the anchoring elements spring open, expanding to fit the location they are placed.  In a narrower location they spring open less.  The fully expandable device of Tuval is capable of expanding 

Regarding claim 10, the combination of Tuval and Bailey teaches an implantable cardiac device in accordance with claim 2 wherein the support structure is a single support structure.  
	Tuval fails to teach the support structure is a single support structure.  
	Bailey also teaches a cardiac device where in the support structure is integrally formed (column 9 lines 35-45).  
 	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the device of Tuval to be integrally formed as taught by Bailey as MPEP states “Making Integral In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965) (A claim to a fluid transporting vehicle was rejected as obvious over a prior art reference which differed from the prior art in claiming a brake drum integral with a clamping means, whereas the brake disc and clamp of the prior art comprise several parts rigidly secured together as a single unit. The court affirmed the rejection holding, among other reasons, "that the use of a one piece construction instead of the structure disclosed in [the prior art] would be merely a matter of obvious engineering choice.").  
 	It is well known in the art as taught by Bailey to make integral support structures and is merely a matter of obvious engineering choice.
	
Response to Arguments
Applicant’s arguments with respect to claims 2-4 and 6-10 have been considered and are address above in light of amendments.
Some 112s are withdrawn in light of amendments to correct first portion and first end.
On page 6 Applicant argues the 112 for claim 8, however the cover appears to be multiple components based on the specification vs the seal.
On page 7 Applicant argues Tuval fails to teach inner and outer layers, valve within, and integral arrangement, these limitations are addressed above.  It is noted the valve of Tuval is “substantially within the support structure (it is within it).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Primary Patent Examiner Amy Weisberg whose telephone number is (571)270-5500.  My approximate working schedule is M-F 7am-4:30pm.  
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner's supervisor, SPE Robert Hodge, at (571)272-2097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AMY R WEISBERG/Primary Examiner, Art Unit 3649                                                                                                                                                                                                        4/16/2021